PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhou, Xiaobing
Application No. 16/004,802
Filed: 11 Jun 2018
For: METHOD OF MAKING ALUMINUM-FREE NEOPENTASILANE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 14, 20211, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 20, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 21, 2019.  A Notice of Abandonment was mailed July 22, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks items (1) and (3) above.

As to items (1) and (3)

The Office acknowledges the petition to revive and response to non-final that was filed together in one document with two subject matters.  However, the petition to revive and response to the non final  is not in compliance 37 CFR 1.4(c) and does not constitute as being proper.  In this regard, petitioner is attention is directed to 37 CFR 1.4(c) which states:

Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single Office or World Intellectual Property Organization form may be contained in a single paper.

For the reason mention above the petition cannot be granted at this time.  Petitioner must submit in separate papers a renewed petition to revive and a response to the non final Office action.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

 





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1Petitioner has submitted a one (1) month extension of time with the renewed petition as a result, the renewed petition is considered as being timely filed.
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).